421 S.E.2d 176 (1992)
107 N.C. App. 620
David TOMPKINS, Plaintiff,
v.
Jack ALLEN and Roses Stores, Inc., Defendants.
No. 9126SC780.
Court of Appeals of North Carolina.
October 6, 1992.
*177 Pamela A. Hunter, Charlotte, for plaintiff-appellant.
Rayburn, Moon & Smith, P.A. by Matthew R. Joyner, Charlotte, for defendant-appellee Jack Allen.
Perry, Kittrell, Blackburn & Blackburn by Charles F. Blackburn, Henderson, for defendant-appellee Roses Stores, Inc.
WELLS, Judge.
Plaintiff brings forward in this appeal the sole question of whether his claim for unlawful termination was properly dismissed. Because the trial court considered matters outside the pleading, the judgment entered there must be considered as one for summary judgment. Long v. Fink, 80 N.C.App. 482, 342 S.E.2d 557 (1986); Kessing v. National Mortgage Corp., 278 N.C. 523, 180 S.E.2d 823 (1971).
*178 This cause of action arises out of plaintiff's termination as a store manager for a Roses Department Store. At the time of his dismissal, plaintiff was employed by defendant under an employment-at-will contract. Plaintiff alleged in his second complaint that defendant Jack Allen, plaintiff's supervisor, intentionally altered certain inventory records for which plaintiff was responsible and then used the altered records as a reason to terminate plaintiff's employment with Roses.
As a general rule, an employee-at-will has no claim for relief for wrongful discharge. Walker v. Westinghouse Electric Corp., 77 N.C.App. 253, 335 S.E.2d 79, disc. rev. denied, 315 N.C. 597, 341 S.E.2d 39 (1986). Either party to an employment-at-will contract can terminate the contract at will for no reason at all, or for an arbitrary or irrational reason. Privette v. University of North Carolina, 96 N.C.App. 124, 385 S.E.2d 185 (1989). However, this doctrine is not without limits and a valid claim for relief exists for wrongful discharge of an employee at will if the contract is terminated for an unlawful reason or a purpose that contravenes public policy. Coman v. Thomas Manufacturing Co., 325 N.C. 172, 381 S.E.2d 445 (1989); Sides v. Duke University, 74 N.C.App. 331, 328 S.E.2d 818, disc. rev. denied, 314 N.C. 331, 333 S.E.2d 490 (1985).
Following the Coman decision, there was a significant amount of discussion as to how broadly the public policy exception would be applied and whether the Coman Court had recognized a bad-faith exception to the employment-at-will doctrine. In Amos v. Oakdale Knitting Co., 331 N.C. 348, 416 S.E.2d 166 (1992), our Supreme Court clarified North Carolina's position on the employment-at-will doctrine and its exceptions. In Amos, the Supreme Court made it very clear that North Carolina has not recognized a distinct tort for a bad-faith discharge of an employee at will, nor has North Carolina adopted a bad-faith exception to the employment-at-will doctrine; "To repeat: our discussion of bad faith discharge in Coman was dicta. The issue in Coman was whether to adopt a public policy exception to the employment-at-will doctrine." Amos, supra. Therefore, in order for a wrongful discharge claim arising out of an employment-at-will setting to withstand a motion for summary judgment, plaintiff must demonstrate that his claim falls under the public policy exception to the employment-at-will doctrine.
Taking the forecast of evidence presented in the light most favorable to the plaintiff, it appears, as a matter of law, that plaintiff has failed to establish a claim for wrongful discharge. Taken as true, plaintiff's evidence tends only to show that his supervisor temporarily altered inventory records and then used the altered inventory records as an excuse for plaintiff's discharge, a discharge which could have been carried out absent any reason. While plaintiff's evidence tends to show bad faith, not to be condoned, such behavior does not rise to the level of public policy concern.
In Privette, supra, a case somewhat similar to the case at bar, the plaintiff was discharged by his employer for failing to keep a clean work area. In his complaint, plaintiff claimed wrongful discharge and alleged that defendants conspired to make plaintiff's work area appear to be in much worse condition than the other work areas. This Court held that while plaintiff's allegations possibly asserted an arbitrary reason for discharge, they did not assert an unlawful reason. Similarly, in the case at bar, we hold that plaintiff failed to support his claim for wrongful discharge. Because of our holding, we need not address plaintiff's other assignments of error.
The trial court's order of dismissal is
Affirmed.
ORR and GREENE, JJ., concur.